DETAILED ACTION
Status of the Claims
Claims 22-41 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 07/23/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the prior art rejections of claims 22-40 are hereby withdrawn in light of amendments made by Applicant to independent claim 22, and specifically addition of the primers of SEQ ID NO: 1-68, wherein a comprehensive prior art search indicated that these sequences were not fairly taught or suggested in the prior art.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Ferrara et al. and Weiner et al.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrara et al. (PLOS ONE, 2012, 7(11):e49535, cited in IDS of 03/05/2019, of record) as evidenced by Sblattero (Nat. Biotech., 2000, 18:75-80, of record) in view of Weiner et al. (U.S. 2017/0029811 A1, of record).  
Regarding claim 41, Ferrara teaches a näive monoclonal antibody gene expression library, said library comprising a plurality of nucleic acids encoding a naturally occurring antibody repertoire (e.g. their “previously described näive phage antibody library” as described in the Phage Display Selection of scFv Antibdoies Primary library construction section of Sblattero on page 79).
However, it is noted that Ferrara is silent on the limitation of “wherein the plurality of nucleic acids each encode a heavy chain that comprises a tri-nucleotide marker, wherein the tri-nucleotide sequence marker encodes a7Serial No. 16/065,003In response to the Office Action issued March 24, 2021Patent respective amino acid identical to an amino acid originally coded by the said respective nucleic acid”, as set forth in claim 41.
Weiner teaches addition of a tri-nucleotide marker (e.g. a plurality of barcoded nucleic acid variants, each nucleic acid variant encoding a polypeptide and having a sequence including (i) one or more variable codons that vary between the nucleic acid variants, and (ii) a plurality of identifier codons, each identifier codon including a nucleotide at a wobble position, such that the combination of the nucleotides at the wobble positions of the identifier codons form a barcode that identifies the sequence of the nucleic acid variant, and the nucleotides at the wobble positions of the identifier codons are translationally silent, as per para 0041).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to barcode the source antibody repertoires using the barcoding method of Weiner in the antibody expression library of Ferrara.  One of ordinary skill in the art would have been motivated to do so since this would allow for tracking the individual(s) who contributed to the resultant antibody or antibodies with a marker that is translationally silent.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have   In the instant case, all of the elements of the barcoding and antibody library methods were well known in the art, as per Ferrara and Weiner, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
The 07/23/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks assert that “D1 is silent regarding the tri-nucleotide markers, and D2, which is relied upon for this feature, is distinguished from the claimed invention in the design of tri-nucleotide markers for the purpose of nucleotide barcoding.”  As a first response, it is noted that D2 (i.e. the Weiner reference) does in fact design tri-nucleotide markers for the purposes of nucleotide barcoding as detailed above.  Furthermore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Claims 22-40 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639